UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA
___________________________________
                                     )
DENNIS JOHNSON,                      )
                                     )
                Plaintiff,           )    Civil Action
                                     )    No. 15-1851(EGS)
          v.                         )
                                     )
PARAGON SYSTEMS, INC, et al.,       )
                                     )
                Defendants.         )
___________________________________)

                     MEMORANDUM OPINION AND ORDER

     Pending before the Court is Paragon Systems, Inc.’s

(“Paragon”) motion for attorney’s fees. Upon consideration of the

parties’ memoranda, the applicable law, and the entire record, the

Court GRANTS in PART and DENIES in PART Paragon’s motion.

     I. BACKGROUND

     A brief history of this litigation makes clear that Mr.

Johnson’s lawsuit against Paragon was meritless, and that his

counsel’s conduct wasted Paragon’s time and resources as well as

those of this Court.

     Mr. Johnson, represented by Kevin J. McCants, initiated this

action against Paragon in October 2015. See Compl., ECF No. 1. On

February 1, 2016, Paragon filed a partial motion to dismiss. ECF

No. 6. When no opposition to that motion was filed, the Court

issued an Order directing Mr. Johnson to respond to Paragon’s

motion by no later than March 31, 2016. See Minute Order of Mar.


                                  1
17, 2016. Mr. Johnson failed to comply with that deadline but did

file a two-page opposition on April 1, 2016. See Pl.’s Opp. to

Mot. to Dismiss, ECF No. 7. The Court subsequently granted

Paragon’s motion, dismissing Mr. Johnson's claim for intentional

infliction of emotional distress after concluding that Mr. Johnson

had failed to sufficiently allege that his injury resulted from

“extreme and outrageous conduct.” See Johnson v. Paragon Sys.,

Inc., 195 F. Supp. 3d 96 (D.D.C. 2016).

     After conducting discovery, Paragon moved for summary

judgment on its remaining claims on the ground that Mr. Johnson

had “mistakenly and improperly included Paragon as a party-

defendant in this litigation.” See Def.'s Mem. in Supp. of Mot.

for Summ. J., ECF No. 18-1 at 7. When no opposition to that motion

was filed, the Court directed Mr. Johnson to file his opposition

by no later than March 23, 2017. See Minute Order of Mar. 9, 2017.

Despite the Court’s Order, Mr. Johnson never filed an opposition.

     The Court entered judgement in Paragon’s favor on the merits

on September 27, 2017. See Johnson v. Paragon Sys., Inc., 272 F.

Supp. 3d 1 (D.D.C. 2017). In so doing, the Court noted that, on

the record before the Court, it appeared that the lawsuit against

Paragon was “ill-conceived and a waste of this Court’s time and

resources.” Id. at 5. Accordingly, the Court ordered Mr. Johnson

and his counsel, Mr. McCants, to show cause why



                                 2
          sanctions,   including    significant   monetary
          sanctions, should not be imposed against them
          both pursuant to Federal Rule of Civil Procedure
          11(b) and why Mr. McCants should not be referred
          to the Committee on Grievances of the United
          States District Court for the District of
          Columbia for any investigation or proceedings
          that the Committee may deem appropriate. Id.


     The next day, Mr. McCants, on behalf of himself and his

client, filed a cursory five-sentence response to that Order. See

Pl.’s Resp. to Order of the Court, ECF No. 26. Mr. McCants stated

that Paragon was “sued in good-faith” and that he “didn’t know”

that Paragon was not involved in the underlying incident leading

to Mr. Johnson’s alleged injuries “until the depositions.” Id. at

1. Mr. Johnson further stated that “[w]hen it became clear that

Paragon was not the liable party,” Mr. McCants thought Mr. Johnson

“was being responsible” by informing Paragon’s attorney that he

“would not oppose [Paragon’s] motion for summary judgment.” Id.

      The remaining defendants 1 timely filed their motions to

dismiss, ECF Nos. 22 and 23, and, again, Mr. Johnson failed to

file an opposition to these motions until the Court ordered him to

do so, see Minute Order of Oct. 6, 2017. Although Mr. Johnson

complied with the Court’s Order, his response was cursory at best.

See, e.g., Pl.’s Opp. to Mot. to Dismiss, ECF No. 29 (a three-page



1After the Court granted Paragon’s motion to dismiss, Mr. Johnson
filed an amended complaint adding a number of defendants. See Am.
Compl., ECF No. 12.
                                 3
memorandum with a six-sentence “argument” section). Thereafter,

the Court dismissed the remaining defendants on March 29, 2018.

See Order, ECF No. 35.

     Shortly after dismissing the remaining defendants in this

litigation, see Johnson v. Paragon Sys., Inc., No. 15-1851, 2018
WL 1542134 (Mar. 29, 2018), the Court directed Paragon to file its

motion for attorney’s fees, see Minute Order of April 3, 2018. Mr.

Johnson was directed to file his response to Paragon’s motion by

no later than April 27, 2018; in keeping with his pattern of

dilatory conduct in this case, Mr. Johnson’s counsel failed to

file a timely opposition. Four days after the deadline for an

opposition had passed, Mr. Johnson requested additional time to

respond to Paragon’s fee petition, see Emergency Mot. for

Extension of Time, ECF No. 38, which the Court reluctantly

granted, see Minute Order of May 2, 2018. Mr. Johnson filed his

response on May 4, 2018, see Pl.’s Opp. to Fee Shifting, ECF No.

39, asserting that a fee award is not warranted or, in the

alternative, that fees should be limited to expenses incurred

after the date of Mr. Johnson’s deposition. See id.

     II. ANALYSIS

     The Court agrees that Paragon is entitled to attorney’s fees,

however Paragon’s requested fee must be reduced to only expenses

incurred following Mr. Johnson’s deposition. “Federal courts

possess certain ‘inherent powers,’ not conferred by rule or

                                 4
statute, ‘to manage their own affairs so as to achieve the orderly

and expeditious disposition of cases.’” Goodyear Tire & Rubber Co.

v. Haeger, 137 S. Ct. 1178, 1186 (2017) (quoting Link v. Wabash R.

Co., 370 U.S. 626, 630-631 (1962)). Those powers include “the

ability to fashion an appropriate sanction for conduct which

abuses the judicial process.” Chambers v. NASCO, Inc., 501 U.S.
32, 44–45 (1991). Accordingly, a court may issue “contempt

citations, fines, awards of attorneys’ fees, and such other orders

and sanctions” when necessary to reimburse a party for frivolous

litigation conducted against it. Parsi v. Daioleslam, 778 F.3d
116, 130 (D.C. Cir. 2015) (citation and internal quotation marks

omitted). 2 Generally, “a finding of bad faith is required for an

award of attorney’s fees under the court’s inherent power.” Id. at

131.

       In Goodyear Tire & Rubber Co. v. Haeger, the Supreme Court

held that a fees award issued pursuant to a court’s inherent

authority to sanction a litigant for bad-faith conduct must be




2 Although Paragon urges the Court to consider issuing sanctions
pursuant to Federal Rule of Civil Procedure 11, see Paragon’s Mot.
for Fees, ECF No. 37 at 2, the misconduct here does not involve
“any pleading or paper submitted to the court.” Ali v. Tolbert,
636 F.3d 622, 627 (D.C. Cir. 2011). Rather, as explained more
fully below, it involves plaintiff’s “failure to present a
document” dismissing claims he knew to be meritless. Id. Because
Rule 11, on its face, only applies to representations made to the
Court made in a “pleading, written motion, or other paper,” the
Court concludes that sanctions in this case are not authorized
under Rule 11.
                                   5
“limited to the fees the innocent party incurred solely because of

the misconduct.” 137 S. Ct. at 1184. In other words, there must be

a “causal link” between “the litigant’s misbehavior and legal fees

paid by the opposing party.” Id. at 1186. Accordingly, before

awarding fees, a court must “determine whether a given legal fee —

say, for taking a deposition or drafting a motion — would or would

not have been incurred in the absence of the sanctioned conduct.”

Id. at 1187.

     On the record before it, the Court cannot definitively

conclude that Mr. Johnson’s suit against Paragon was initiated in

bad faith. See Pl.’s Resp. to Order of the Court, ECF No. 26 at 1

(stating that, when Mr. McCants started investigating Mr.

Johnson’s claims, the guards at the facility “were wearing Paragon

uniforms” and that the contract had “switched from Paragon to MVM

six days after the incident” underlying Mr. Johnson’s complaint).

Mr. Johnson and Mr. McCants assert that they did not know that

Paragon was an improper party “until the depositions” were taken

in this case. Id. Although they do not specify the “depositions”

to which they refer, Paragon’s billing records indicate that Mr.

Johnson was deposed on October 3, 2016. See Paragon’s Mot. for

Fees Ex. 1, ECF No. 37-1 at 6. As the Court noted in granting

Paragon’s motion for summary judgment, Mr. Johnson conceded at

that deposition that he had no knowledge or information to support

his belief that Paragon caused his alleged injuries. See Johnson

                                 6
v. Paragon Sys., Inc., 272 F. Supp. 3d 1, 2 (D.D.C. 2017). Indeed,

shortly after the conclusion of the deposition, Paragon’s counsel

emailed Mr. McCants and asked that, “[g]iven [his] client’s

deposition testimony,” he “voluntarily dismiss his Complaint

against Paragon Systems.” ECF No. 27-1 at 10. Mr. Johnson and Mr.

McCants’ decision to continue this litigation despite Mr.

Johnson’s concession that he had no knowledge or information to

support his belief that Paragon caused his alleged injuries

constitutes bad-faith. Mr. Johnson refusal to dismiss the claims

against Paragon forced Paragon to continue incurring expenses

defending itself until the Court granted summary judgment in its

favor on September 27, 2017. See Order, ECF No. 25. Accordingly,

the Court concludes that fees incurred by Paragon after Mr.

Johnson’s deposition on October 3, 2016 were caused by Mr.

Johnson’s and Mr. McCants’s bad-faith conduct in this litigation.

     Because the Court finds that both Mr. Johnson and Mr. McCants

acted in bad faith during the course of these proceedings, the

Court will impose the fee award against Mr. Johnson and Mr.

McCants jointly and severally. See Roadway Express v. Piper, 447
U.S. 752, 764-67 (1980) ("The power of a court over members of its

bar is at least as great as its authority over litigants. If a

court may tax counsel fees against a party who has litigated in

bad faith, it certainly may assess those expenses against counsel

who willfully abuse judicial processes.").

                                 7
     The Court has reviewed Paragon’s billing records and finds

that Paragon’s counsel spent 40.7 hours after the deposition on

October 3, 2016 in connection with the defense of this case. This

includes time spent drafting and filing a motion for summary

judgment that Mr. Johnson or Mr. McCants admit they had no

intention of opposing. See Pl.’s Resp. to Order of the Court, ECF

No. 26 at 1 (“When it became clear that Paragon was not the liable

party, counsel thought I was being responsible by telling

Paragon[‘s] attorney I would not oppose their motion for summary

judgment and that’s why I didn’t respond to it.”). The Court

further concludes that Paragon’s hourly rate of $175 comports with

prevailing community standards and is eminently fair and

reasonable. See U.S. Attorney’s Office Attorney’s Fees Matrix,

2015-2018 (providing for hourly rates between $302 and $602

depending on years of experience), https://www.justice.gov/usao-

dc/file/796471. Accordingly, pursuant to Federal Rule of Civil

Procedure 11, it is hereby

     ORDERED that Paragon’s motion for attorney’s fees is GRANTED

in PART and DENIED in Part; and it is

     FURTHER ORDERED that plaintiff and/or his attorney shall pay

$7,122.50 in attorney’s fees and costs to Paragon by no later than

December 31, 2018. Any request for an extension of time for

payment of this fee shall be viewed with disfavor.



                                 8
    SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          October 17, 2018




                                 9